Citation Nr: 0835683	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-35 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

The instant appeal arose from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Oakland, California, which denied a claim for an 
increased rating for bilateral hearing loss.


FINDING OF FACT

Based on puretone audiometry and speech discrimination data 
obtained on VA audiology examinations and assessments, at 
most, the veteran has level II auditory acuity in the left 
ear and level I auditory acuity in the right ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.2, 4.7, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear. These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id. See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).  
Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 
(2007). 

In the present case, the record shows that the veteran 
underwent VA audiometric examinations in October 2004 and 
July 2006.  Testing in 2004 revealed puretone thresholds of 
10, 10, 60, and 65 decibels in the veteran's right ear and 5, 
20, 65, and 65 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 36 for the right ear and 39 for the left ear.)  
Additionally, he had speech discrimination scores of 100 
percent in the right ear and 94 percent in the left ear.  

VA audiology examination in 2006 yielded puretone thresholds 
of 10, 15, 65, and 75 decibels in the veteran's right ear and 
15, 35, 70, and 70 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 41.25 for the right ear and 47.5 for the left 
ear.)  Additionally, he had speech discrimination scores of 
94 percent in the right ear and 84 percent in the left ear.  

Under 38 C.F.R. §§ 4.85, 4.86(b), and Table VI, the 2004 
results correspond to level I acuity in each ear.  The 2006 
results correspond to level II auditory acuity in the left 
ear and level I auditory acuity in the right ear, which, in 
turn, warrants no more than a zero percent (noncompensable) 
rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for his bilateral 
hearing loss.  The audiometric examinations conducted during 
the appeal period clearly show that his hearing loss is 
noncompensable.  Simply put, there is no basis for the 
assignment of a higher schedular evaluation, to include 
additional "staged ratings" for any portion of the claim's 
pendency.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 
(2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For increased-compensation claims, as here, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2004, prior to the initial RO decision that is the 
subject of the hearing loss claim on appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2005 does not meet the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

An October 2005 statement of the case (SOC) was sent to the 
veteran, informing him of the specific rating criteria used 
for the evaluation of hearing loss claims.  The SOC advised 
him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and also presented him with the correct 
diagnostic codes used to evaluate hearing loss.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating.  Therefore, he can be expected to understand from the 
various correspondence from the RO what was needed to support 
his claims for an increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the 
hearing before the undersigned in June 2008, he discussed the 
signs and symptoms of his hearing loss disability, with 
particular emphasis on the impact that the disability has on 
his daily life, like problems following conversations.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim of an 
increased rating for his service-connected hearing loss 
disability. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded VA 
audiology examinations in October 2004 and July 2006 in 
connection with the claim on appeal.  He testified that his 
hearing may even be better now than it was during his 2006 
examination because of new digital hearing aids.  The veteran 
identified private hearing evaluation reports during his 
personal hearing which he apparently associated with the 
claims folder in November 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  In this regard, the 
hearing transcript indicates that the veteran received new 
hearing aids at VA since his most recent examination; 
however, those treatment records are not included in the 
claims folder.  Regardless, the veteran testified that his 
hearing has improved since the last VA examination, and he 
testified that VA had all the evidence that it needed.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A claim for an increased (compensable) rating for bilateral 
hearing loss is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


